DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Application
This office action is in response to Applicant’s communication of February 19, 2021.   Applicant’s arguments have been considered.

Priority:  09/22/2014
Status of Claims:  Claims 1, 3 – 11, 13 – 19 and 21 – 26 are pending.  Claims 1, 11 and 19 have been AMENDED.  Claims 2, 12 and 20 have previously been CANCELLED.
Status of Office Action:  FINAL

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a)  IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1, 11 and 19 are rejected under 35 U.S.C. 112(a), as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described 
The Examiner notes that terminology of a timing at which a message is “to be transmitted” does not appear in the specification.  The Examiner notes that the term “transmitted” appears in the specification in only one place, at specification paragraph 101, and is referenced in merely a general fashion.  The Examiner notes terms related to transmit (e.g., transmits, transmit, transmitting and transmitted) appear in the specification at paragraphs 32, 39, 43, 46 and 101, which terms are additionally referenced in merely a general fashion.  The Examiner additionally notes that the claimed limitation appears to tie an “execution time” to a time a message “is to be transmitted”, however, the specification does not appear to establish a nexus between the terms.   For example, in a batch auction, an execution time may establish a time period or duration for execution of an order, or establish a basis for a grouping of similar orders, but does not establish a time of the message(s) being “transmitted” to the market.
The specification does not adequately identify timing of a message “to be transmitted to the electronic market” with an adequate nexus to transmission timing.  Claims 3 – 10, 13 – 18 and 21 - 26 are rejected on the basis of dependency.   

Claim Rejections - 35 USC § 101 
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claim 1 is rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.  Claim 1 is directed to an abstract idea, Certain Methods of Organizing Human Activity.  The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional computer elements, which are recited at a high level of generality, provide conventional computer functions that do not add meaningful limits to practicing the abstract idea.
Claim 1 recites, in part, a method for conducting a transaction in a batch auction trading environment, receiving a plurality of electronic messages, including data specifying an associated order to buy or sell, storing in a buffer, specifying an execution time, limiting messages to a specified maximum number, transmitting messages into the electronic market, and processing received messages.  The limitations of conducting a transaction, receiving, including, storing, specifying, limiting, transmitting and processing, under its broadest reasonable interpretation, covers the performance of the limitations in the mind (as human activity) but for the recitation of generic computer components.  These limitations are directed to concepts of organizing human activity via the use of generic computer components.  Hence, it falls within the “Certain Methods of Organizing Human Activity” grouping of abstract ideas.  Accordingly, the claim recites an abstract idea.
The judicial exception is not integrated into a practical application.  In particular, the claim only recites additional elements such as general computer components connected through a network to perform operations.  The generic computer components are recited at a high-level of generality (performing generic computer functions) such that it amounts to no more than mere instruction to apply the exception using generic computer components.  Specification paragraphs 94 – 102 and 110 – 112, additionally reference general purpose computing systems and environments, with the recitation of the computer limitations amounting to mere instructions to implement the abstract idea on a computer.  Accordingly, the additional elements do not 
Next the claim as a whole is analyzed to determine whether any element, or combination of elements, is sufficient to ensure the claim amounts to significantly more that an abstract an abstract idea.  Claim 1 does not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional elements to perform operations amount to no more than mere instructions to apply the exception using generic computer components.  Mere instruction to apply an exception using generic computer components cannot provide an inventive concept.  The claim is not patent eligible.
Claims 3 – 10 are dependent from Claim 1, and do not include additional elements that are sufficient to amount to significantly more than the judicial exception.  Claims 3 – 10 also do not identify improvement to computer technology or computer functionality MPEP 2106.05(a), a particular machine MPEP 2106.05(b), or a particular transformation MPEP 2106.05(c). Given the above reasons, generic computing components associated with conducting a transaction, receiving, including, storing, specifying, limiting, transmitting and processing is not an inventive concept.
Independent system Claim 11, and independent product Claim 19, are directed to an abstract idea as the Federal Circuit has held that an extended claim by claim analysis is not necessary where multiple claims are “substantially similar and linked to the same abstract idea.”  In this case, Claims 11 and 19 are substantially similar to process Claim 1. 
Claims 13 – 18 dependent from Claim 11, and Claims 21 – 26 dependent from Claim 19, do not include additional elements that are sufficient to amount to significantly more than the judicial exception.  Claims 13 – 18 and 21 – 26 also do not identify improvement to computer technology or computer functionality MPEP 2106.05(a), a particular machine MPEP 2106.05(b), or a particular transformation MPEP 2106.05(c). Given the above reasons, generic computing 
Therefore, Claims 1, 3 – 11, 13 – 19 and 21 – 26 are rejected under 101.  Claims 1, 3 – 11, 13 – 19 and 21 – 26 are not drawn to eligible subject matter as they are directed to an abstract idea without significantly more.

Response to Arguments
Applicant’s arguments filed February 19, 2021, have been fully considered but found not persuasive.
The Amendments to the claims have been entered.  
Applicant has amended independent Claims 1, 11 and 19 to overcome the 35 U.S.C. 101 rejection previously made.  Applicant’s arguments and contention that the claims are not directed to an abstract idea, is unpersuasive.  Neither the claims nor the specification identifies elements beyond generic computer components performing generic computer functions. Additionally, conducting a transaction in a batch auction trading environment and processing of received messages, remains business related, and the 2019 Patent Eligibility Guidance includes identification of commercial or legal interactions and business relations within identification of Certain Methods of Organizing Human Activity, as an abstract idea.
Applicant’s argument regarding a technical improvement for buffering electronic messages is unpersuasive.  The claims identify transmitting all messages to the electronic market for execution “in the order in which the plurality of electronic messages are stored in the buffer” (e.g., see Claim 1, lines 29 – 32.)  Transmission of message groupings on a first-in/first-out basis is not a technological improvement. 
Applicant’s reference to preemption is unpersuasive because the absence of preemption alone is not determinative of patent eligibility.


Applicant’s reference to Trading Technologies v. CQG, Inc. (CAFC January 18, 2017) and suggestion of a specific improvement to the way computers operate, asserting an improvement to the operability of a buffer memory, is unpersuasive.  While association to a claimed technology may limit an abstract idea to a particular field, a general linking of an abstract idea to a claimed technology does not demonstrate patent eligibility.  Additionally, there is no identification of performance metrics enhancement.
Applicant's citation of Enfish is unpersuasive because the claims at issue in Enfish are readily distinguishable over the instant claims.  In Enfish the claims were held to be patent-eligible because the claimed solution was directed to improvements in computer technology with database software designed as a "self-referential" table.  The patent claims here do not address improvements in computer technology with database software designed as a "self-referential" table, so Enfish is not applicable.  In contrast, the instant claims provide a generically computer-implemented solution to a business-related or economic problem.  The focus of the instant claims is not on such an improvement in computers as tools, but on certain independently abstract ideas that use computers as tools, and are thus incomparable to the claims at issue in Enfish.
Claims 1, 11 and 19 do not include additional elements that are sufficient to amount to significantly more than the judicial exception.  Claims 1, 11 and 19, along with claims dependent from Claims 1, 11 and 19, remain directed to an abstract idea (i.e., methods of organizing human activity), and do not identify an improvement to computer technology or computer 
Given the above reasons, the claims are not patent eligible, as they do not provide an inventive concept and a 35 U.S.C. 101 rejection of Claims 1, 3 – 11, 13 – 19 and 21 – 26 has been made.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Prasad  et al., U.S. 2015/0006350 generally identifies auction information indicative of an auction start time and acceptance phase, receiving messages with actions to be executed such as buy/sell, and a trading auction with execution of actions within an auction inclusive of a time duration for execution; Eddy et al., U.S. 2015/0006349 generally identifies a participant’s instruction regarding shares traded of a financial instrument over a particular time window, parameterized orders, and time-dependent transformation of parameterized orders into concrete trading orders; Lutnick et al., U.S. 2010/0057627 generally identifies trading with priority rules inclusive of first come first serve and first entered orders, along with receipt of additional orders that may be received over time with simultaneous treatment and execution subject to a priority mechanism; and Alderucci et al., U.S. 2010/0191637 generally identifies an order management module, an order book, a queue of orders subject to trading in an auction, an auction server containing a depository of received orders forwarded prior to initiation of an auction, and order matching on a first-in/first-out basis.
Applicant’s amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Benjamin Brindley, whose telephone number is (571) 272-7335.  The examiner can normally be reached from Monday to Thursday between 8:00 AM and 6:00 PM.  
If any attempt to reach the examiner by telephone is unsuccessful, the examiner’s supervisor, Christine Behncke, can be reached at (571) 272-8103.  The fax telephone numbers for this group are either (571) 273-8300 or (703) 872-9326 (for official communications including After Final communications labeled “Box AF”).
Another resource that is available to applicants is the Patent Application Information Retrieval (PAIR). Information regarding the status of an application can be obtained from the (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAX. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, please feel free to contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).


/BENJAMIN S BRINDLEY/Primary Examiner, Art Unit 3697                                                                                                                                                                                                        May 17, 2021